

116 HR 7109 IH: To rescind certain amounts appropriated to the Department of Justice for fiscal year 2020, and for other purposes.
U.S. House of Representatives
2020-06-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7109IN THE HOUSE OF REPRESENTATIVESJune 4, 2020Mr. Nadler introduced the following bill; which was referred to the Committee on AppropriationsA BILLTo rescind certain amounts appropriated to the Department of Justice for fiscal year 2020, and for other purposes.1.In generalOf the unobligated amounts available under the heading Department of Justice—General Administration—Salaries and Expenses in division B of Public Law 116–93, $50,000,000 is hereby rescinded and shall be deposited in the Treasury for the sole purpose of deficit reduction.